ACCEPTED
                                                                                                       06-16-00054-CR
                                                                                            SIXTH COURT OF APPEALS
                                                                                                  TEXARKANA, TEXAS
                                                                                                 6/30/2016 11:49:06 AM
                                                                                                      DEBBIE AUTREY
                                                                                                                CLERK

                                     NO. 06-16-00054-CR

 STATE OF TEXAS                                  §      IN THE
                                                                                  FILED IN
                                                 §                         6th COURT OF APPEALS
 VS.                                             §      6TH COURT            TEXARKANA, TEXAS
                                                 §                         6/30/2016 11:49:06 AM
 JOSEPH EMMANUEL WATKINS                         §      OF APPEALS              DEBBIE AUTREY
                                                                                    Clerk


               MOTION TO EXTEND TIME TO FILE APPELLANT'S BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

         Now comes JOSEPH EMMANUEL WATKINS, Appellant in the above styled and

numbered cause, and moves this Court to grant an extension of time to file appellant's brief,

pursuant to Rule 38.6 of the Texas Rules of Appellate Procedure, and for good cause shows the

following:

         1.    This case is on appeal from the 13TH Judicial District Court of Navarro County,

Texas.

         2.    The case below was styled the STATE OF TEXAS vs. JOSEPH EMMANUEL

WATKINS, and numbered D34,763-CR.

         3.    Appellant was convicted of Theft Over $1500.

         4.    Appellant was assessed a sentence of 13 months TDC on 2/12/16.

         5.    Notice of appeal was given on 3/2/16.

         6.    The clerk's record was filed on 6/14/16; the reporter's record was filed on 6/14/16.

         7.    The appellate brief is due on 7/14/16.

         8.    Appellant requests an extension of time of 30 days from the due date, i.e. 8/14/16.

         9.    No previous extensions to file the brief has been received in this cause.

         10.   Defendant is currently incarcerated.
       11.    Appellant relies on the following facts as good cause for the requested extension:

       Appellant’s Counsel is self-employed and a sole practitioner. Due to counsel’s case load

and other work and personal obligations, counsel did not have adequate time to research and

prepare the issues in this case within the 30 day period. Counsel was working on two other

briefs being filed with the courts this week including Ipina v. State, 10-16-00052, and Crenshaw

v. State, 06-16-00061. Counsel has one other brief due in this Court in Liberto v. State,

06-16-00063. Counsel will be out of the country from July 1 – July 18th, 2016.

    WHEREFORE, PREMISES CONSIDERED, Appellant prays that this Court grant this

Motion To Extend Time to File Appellant's Brief, and for such other and further relief as the

Court may deem appropriate.

                                             Respectfully submitted,
                                             Damara H. Watkins
                                             Attorney at Law
                                             1541 Princeton Dr.
                                             Corsicana, TX 75110
                                             Tel: (903) 641-2595
                                             Fax: (903) 872-6456

                                             By: /s/
                                                Damara H. Watkins
                                                State Bar No. 00787740
                                                Attorney     for   JOSEPH           EMMANUEL
                                                WATKINS

                                CERTIFICATE OF SERVICE

       This is to certify that on June 29, 2016, a true and correct copy of the above and foregoing

document was served on the District Attorney's Office, Navarro County, Navarro County

Courthouse, 300 W. 3rd Ave., Corsicana, Texas, by electronic service.

                                             /s/
                                             Damara H. Watkins